Citation Nr: 1806880	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-08 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Evaluation of multiple sclerosis with optic neuritis and exposure keratosis, currently rated as 30 percent disabling.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to January 14, 1999 and from January 16, 1999 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction has since been transferred to the Nashville, Tennessee RO.

The claim file indicates that this is a rebuilt folder, as the entire record was lost.  See VA Memo April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's appeal.  Specifically, the Board finds that the Veteran should be afforded a new VA examination.  The Veteran is seeking a higher initial disability rating for his service-connected multiple sclerosis with optic neuritis and exposure keratosis.  In a January 2018 appellate brief, the Veteran's representative indicated that the Veteran has not been examined in almost seven years and requests an updated examination.  Therefore, the Board will remand in order to afford the Veteran the requested examination to address the current severity of the service-connected disability on appeal.

In addition, as discussed above, the Veteran's claim file is a rebuilt folder, as the entire record was lost.  See VA Memo April 2014.  The Board notes that several important documents are missing.  For example, the statement of the case states that the Veteran's claim was received in November 2010 and his notice of disagreement was received in January 2012; however, neither document appears in the claim file.  Upon remand, the AOJ is asked to determine what time period the lost records span, notify the Veteran of what evidence was lost and allow him the opportunity to submit additional evidence including any copies of lost documents he may have in his possession, identify the original sources of any lost evidence, and attempt to obtain copies of all identified records not already associated with the claim file.  A record of all action must be documented.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the service-connected disability on appeal.

In addition, regarding the lost file records, the following actions should be taken: (a) determine what time period the lost records span; (b) identify the original sources of any lost evidence; and (c) attempt to obtain copies of all identified records not already associated with the claim file.  If the evidence cannot be obtained, the AOJ must notify the Veteran and his representative of the identified records and allow him the opportunity to submit any of the identified evidence he may have, or any other evidence that may be relevant to his claim.

Attempts, including communications with the Veteran and his representative, to obtain all of the above should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After completing the above, schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected multiple sclerosis with optic neuritis and exposure keratosis.  The claim folder and all pertinent treatment records should be made available to the examiner for review, and review of such records should be noted in any subsequent report.  All necessary diagnostic testing should be performed.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

